This is an action to recover damages for alleged trespass by defendant upon certain quartz mines of plaintiffs. The jury returned a verdict for plaintiffs with damages in the sum of one dollar. From the judgment and from an order denying a new trial the defendant appeals.
The only serious question in the case is whether when a complaint describes a quartz mine by its name and the boundaries which constitute the surface location, and avers that the defendant wrongfully entered upon the premises and extracted valuable ore from the mine, a recovery can be had for ore taken from a place outside of the plaintiffs' surface location, but from a vein or ledge the apex of which is within plaintiff's exterior surface-lines, and which dips laterally beyond a sideline. It is averred in the complaint that plaintiffs are, and for more than twenty years last past have been, the owners and in possession of "those certain quartz mines, situated . . . *Page 379 
and known as the `Evening Star Quartz Mine' and the `Central Quartz Mine,' which mines are particularly described as follows"; and then the surface location of each mine is given by metes and bounds, the one being an extension of the other. It is then averred that defendant wrongfully entered upon "said premises," and extracted and carried away from "said mines" large quantities of gold ore of a certain named value, and the prayer is for damages for such wrongful acts. Defendant by its answer denied that it entered upon said mines, or took any ore therefrom. At the trial plaintiffs did not attempt to prove that defendant entered within or beneath the surface-lines of their mines, or took any ore therefrom. They introduced evidence, however, tending to show that a certain quartz ledge, the apex of which was within their surface-lines, dipped laterally beyond one of the side-lines of the surface location, and that defendant had taken ore from said ledge at a place beyond said side-line. To this evidence defendant objected upon the ground that there was no averment in the complaint "that defendant had extracted gold outside of the vertical planes bounding the Central and Evening Star mines." The objection was overruled, and defendant excepted, and the question thus raised by this objection is the main one presented in the record; that is to say, if the owner of a quartz mine seeks to recover damages for trespass upon his ledge committed outside of the lines of the surface location, must he specially aver the particular place at which the wrongful acts were committed?
The question above stated seems to be a new one, and no precedent in point has been cited. If at a trial under such a complaint the defendant should be really surprised at plaintiffs' attempt to prove acts done wholly outside of his surface-lines, perhaps the trial court might properly consider that fact a good ground for a motion for a continuance of the trial. But no such fact appears in the case at bar, no motion for a continuance was made, and the course of the trial shows that defendant knew that plaintiffs were suing for trespasses committed outside of their surface-lines, and apparently was fully prepared to contest that issue. Therefore defendant was not actually prejudiced by what it asserts to be a failure in the complaint to cover the offered evidence, and the question presented is simply an abstract question of pleading. We think *Page 380 
that the court was right in overruling the objection, and that the evidence was admissible under the complaint. The main thing of consequence and value to the owner of a quartz mine is the ledge the apex of which is within the surface-lines of his claim. Such ledge, within his end-lines, is a constituent part of his mine, no matter at what dip or angle it may go laterally downward in the earth. If it goes beyond his side-lines, it is still as much a part of his property and estate as the part within such lines. The valid location of a quartz mine gives notice to all the world that the locator owns every ledge the apex of which is within his surface-lines, no matter where it may be at certain depths below the surface. Therefore the description in a complaint of a quartz mine which gives the name of the mine and the boundaries of the surface location includes (within the end-lines) as an integral part of the mine the whole of the ledge the apex of which is within the surface-lines; and in a complaint for trespass on a quartz mine there is no more necessity for stating the particular part of the property on which the trespass was committed than there would be in an action for trespass on a placer mining claim, on a tract of agricultural land, or on a town lot.
It is contended that there was no sufficient evidence of a valid location of plaintiffs' claims, — that is, that the boundaries were not sufficiently marked so as to be readily traced; but we do not think that this contention is maintainable. Plaintiffs claim under relocations made about eighteen years ago. Long before that time the claims had been previously located, and a great deal of work done on them, and their boundaries were well known. Some of the marks on the old locations were used in the new locations. Considering that the locations were made a long time ago, and that the claims were in possession of plaintiffs and their grantors for a great many years, we think that there was a sufficient showing of marking by which the boundaries could be readily traced. Some, though not all, of the monuments were found. No doubt the evidence would have been more satisfactory if the two relocators, one of whom seems to have been dead and the other long absent from the state, had been witnesses. When the owners of a mining claim have owned, possessed, and worked it for a long period of time without any dispute as to its boundaries, they are apt to become careless in the matter of *Page 381 
keeping up monuments on their corners and lines; and in such case, when the point made against them is that their entire title to the mine is void for want of sufficient marking, rigid proof in detail of the original marking of every part of the boundaries should not be expected. And in view of these considerations we think that there was reasonably sufficient evidence of the lines of plaintiffs' claims to answer the contention that for want of such evidence their entire title was invalid.
It is also contended that the evidence was insufficient to show that the ledge on which defendant worked was identical with the ledge the apex of which was within plaintiff's surface-lines. But this contention is also not maintainable. Of course, in such a case it is not necessary that the ledge should have been continuously exploited, uncovered, and absolutely traced from the apex to the point in dispute. It is sufficient if the identity be shown to the jury by a clear and strong probability. And we think that in the case at bar such probability of identity was clearly shown by the testimony of plaintiffs' witnesses, and particularly by the testimony of the plaintiff John Daggett when on the witness-stand, as well as by the admission of the superintendent of defendant, which was admitted without objection.
The foregoing covers substantially all the points made by appellant. The judgment and order appealed from are affirmed.
Rehearing denied.